DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received January 6, 2022 has been entered. Claims 1, 5, 9, and 20 have been amended. Fig. 1 has been amended to provide a “Prior Art” designation.
Response to Arguments
	The Applicant’s arguments and remarks received January 6, 2022 traversing the October 6, 2021 Non-Final Rejection have been fully considered. The arguments are persuasive in view of the Amendment and the objections and rejections set forth in the Non-Final Rejection are accordingly withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest the claimed invention, including the claimed catalyst complex of Claim 1, the claimed method for manufacturing an electrode for fuel cells including a catalyst complex of Claim 9, and the claimed method of manufacturing an electrode for fuel cells including a catalyst complex of claim 20. The prior art of record does not disclose a catalyst complex having a first catalyst comprising a metal catalyst, a second catalyst comprising a metal oxide, wherein an outer surface of the first catalyst is coated with a first ionomer binder and an outer surface of the second catalyst is coated with a second ionomer binder, wherein an equivalent weight (EW) of the second ionomer binder differs from an equivalent weight (EW) of the first ionomer binder. The claimed catalyst provides improved corrosion resistance and prevents excessive voltage rise by providing a catalyst complex that combines water splitting catalyst, hydrogen oxidation reaction catalyst, and ionomer binders having different equivalent weights coated on the respective catalysts. Specification at ¶ [12]-[14].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR20160081026A discloses a catalyst comprising combination of hydrogen oxidation reaction catalyst and electrolysis catalyst with a resin (abstract) but does not disclose the claimed configuration having two different ionomers configured as claimed in the catalyst complex.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729